Citation Nr: 0828014	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-35 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date earlier than 
February 2, 2005, for the grant of additional compensation 
for the veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 


FINDINGS OF FACT

1.  The veteran filed a claim for additional compensation 
based on dependent status on April 3, 2003.

2.  In a communication dated on May 16, 2003, the RO notified 
the veteran that his claim was being denied and informed him 
of his appellate rights.  The veteran did not appeal.

3.  On February 2, 2005, a claim for special monthly 
compensation was received by VA; an informal claim, formal 
claim, or written intent to file a claim for service 
connection for special compensation was not received by VA 
prior to this date.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to February 
2, 2005, for the grant of additional compensation based on 
the veteran's spouse have not been met.  38 U.S.C.A. §§ 5110, 
5111, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while we acknowledge there 
were notice errors which may be presumed prejudicial, the 
Board finds that under the circumstances of this case, the 
essential fairness of the adjudication has not been affected 
and therefore any presumption of prejudice is rebutted.  

In the present case the Board acknowledges that notice was 
not provided.  However, for the reasons stated below, the 
Board finds that the veteran had actual knowledge of the 
notice elements and that any notice deficiency was harmless.  

As noted above, VCAA notice must inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim, and inform the claimant about the 
information and evidence the claimant is expected to provide.  
While the veteran was not provided notice as to these two 
elements, the record reflects that he had actual knowledge of 
the evidence required to substantiate his claim and what 
evidence he needed to obtain.  For example, in a letter dated 
in February 2005, the veteran stated he had sent in all the 
required evidence and specifically identified the evidence as 
divorce and marriage records.  Moreover, in a letter of June 
2005 and a Notice of Disagreement of September 2005, the 
veteran once again stated he had sent all the information 
needed to prove entitlement to extra compensation based on 
dependency status and specifically listed he had sent the 
divorce decrees and marriage certificates.  

Based on the above, the Board finds that the veteran had 
actual knowledge of the information required to substantiate 
his claim and of the information he was required to obtain.  
There being actual knowledge, the Board finds that while 
there was a notice error the essential fairness of the 
adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  

In regards to the requirement that the veteran be notified of 
the information and evidence that VA will seek to provide, 
the Board finds that while the veteran was not so informed, 
the error was harmless.  In letters and statements dated in 
February 2005 and September 2005, and in the appeal form of 
November 2005 the veteran has repeatedly stated that he has 
obtained and sent in all the marriage certificates and 
divorce decrees of his prior marriages, and the marriage 
certificate of the marriage to his current spouse, and has 
stated that there are no additional divorce decrees or 
marriage certificates to be submitted.  

Considering that both prior to and after the decision, the 
veteran has repeatedly stated that there is no additional 
evidence to be obtained, the Board finds that the failure to 
inform him that the VA would help him obtain information to 
substantiate his claim is harmless.  Thus, since the purpose 
of informing the veteran that the VA would help obtain any 
evidence on his behalf is to assist the veteran in 
supplementing the evidence of record and since the veteran 
has stated there is no additional evidence to be obtained, 
providing notice of this element would serve no purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Additionally, the Board notes that notice as to the effective 
date and disability rating was not provided until March 2006 
after the RO's decision.  However, the Board observes that 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied, rendering notice on effective 
dates moot; therefore, despite the timing error, there has 
been fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  As noted 
above, marriage certificates and divorce decrees have been 
obtained and have been associated with the claim file.  The 
veteran has repeatedly stated that there is no additional 
evidence to submit.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such an informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  

The effective date of the award of any benefit or any 
increase therein by reason of marriage shall be the date of 
such event if proof of such event is received by the 
Secretary within one year from the date of the marriage.  
38 U.S.C.A. § 5110(n).

Applicable law states that, where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, DIC, or monetary 
allowance under the provisions of 38 U.S.C. chapter 18 based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158(a) (2007).  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

In this case, the veteran filed a claim for additional 
compensation based on dependents in April 2003.  In support 
of his claim he submitted a copy of his certificate of 
marriage to C.M.P.  

In a letter of April 2003, the RO notified the veteran that 
additional evidence was needed.  The letter specified that 
copies of divorce decrees or death certificates showing all 
past marriages were legally ended was needed.  The letter 
also stated that the claim file showed that the veteran had 
been married four times prior to his marriage to C.M.P.  
Finally, the letter requested that the veteran submit the 
additional evidence.

In a statement of May 2003, the veteran indicated that he had 
only been married twice before his marriage to C.M.P.; that 
he had sent in for the divorce decrees of his two prior 
marriages; that one of those previous marriages was annulled; 
and, that he would send in the records of proof of annulment 
and divorce.  

In a letter of May 2003, the RO informed the veteran that his 
claim was being denied because they had not received the 
requested evidence.  The letter further informed the veteran 
that if he had any difficulty in obtaining the evidence, to 
let them know as they could help in obtaining the evidence; 
that treatment records in the file note that he had stated on 
multiple occasions that he had been married three times prior 
to his marriage to C.M.P.; that proof of three marriages 
being legally terminated was required; that the veteran had 
until April 14, 2004 to submit the evidence; and, that any 
evidence submitted after that date would be considered a new 
claim and any benefits he would be eligible for could not 
start before the receipt of the new claim.

There is no additional communication of record from the 
veteran until February 2005.  At that time, the veteran 
submitted a letter to the RO inquiring as to why he was not 
receiving additional benefits for his spouse.  The letter 
further stated he had been approved for CHAMPVA benefits 
right after his marriage and that he had sent in all the 
papers needed including divorce and marriage records.  

In a March 2005 letter, the RO notified the veteran that due 
to his failure to respond to the May 16, 2003, letter in a 
timely manner, that they were considering this a new claim.  
The letter included as enclosures a VA Form 21-4138, 
Statement in support of the Claim, and VA Form 21-686c, 
Declaration of Status of Dependents.

An undated Declaration of Dependents was submitted with a 
statement of March 2005.  Copies of a marriage certificate to 
C.M.P., a divorce decree of a previous marriage of C.M.P., a 
divorce decree of a prior marriage of the veteran, and a 
petition for annulment or dissolution of marriage of a 
different prior marriage of the veteran were also submitted 
at that time.

In May 2005, the veteran was awarded additional benefits for 
his spouse effective March 1, 2005.

The veteran is appealing the effective date for the award of 
additional compensation for his spouse.  After a careful 
review of the evidence of record, the Board finds that an 
earlier effective is not warranted.  

At the outset the Board notes that nowhere in the record is 
the effective date of the award specified.  The record 
contains communication of May 2005 which states that the 
veteran's disability compensation payment was amended 
effective March 1, 2005 based on additional benefits for the 
veteran's spouse.  A VA Form 21-8947 notes that payments at 
the amended rate commenced on March 1, 2005.  

As noted above, 38 U.S.C.A. § 5111 states that payment of 
monetary benefits based on an award or an increased 
compensation award may not be made for any period before the 
first day of the calendar month following the month in which 
the award became effective.  Moreover, in a letter of March 
2005 the RO informed the veteran that they were considering 
their prior communication, his letter of February 2, 2005, as 
a new claim.  Considering the date in which the veteran 
started to receive monetary benefits based on his dependent 
spouse, the provisions of 38 U.S.C.A. § 5111, and the RO's 
letter of March 2005 acknowledging receipt of a new claim, 
the Board concludes that the effective date of the award of 
additional compensation was the date of the receipt of what 
the RO considered to be a new claim, namely the communication 
dated February 2, 2005.  Therefore, the issue before the 
Board is whether the veteran is entitled to an effective date 
prior to February 2, 2005.

The Board notes that the veteran did not appeal the decision 
of May 2003 denying his request for additional compensation 
based on his dependent spouse.  Prior RO decisions are final 
and binding, see 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007), and are to be accepted as correct in the absence of 
"clear and unmistakable error."  38 C.F.R. §§ 3.104(b), 
3.105(a) (2007).  The veteran has not here alleged CUE.  
Therefore, the Board finds that the RO's decision of May 16, 
2003, is final and there is no basis on which to disturb its 
finality.  Hence, any effective date here must follow May 16, 
2003.

Therefore, the remaining question for consideration is 
whether the evidence shows that a claim was filed between May 
2003, and February 2005.  In this regard, the record has been 
reviewed and no document which could be construed as a claim 
has been identified within the period in question.  
Specifically, the Board finds that, between May 16, 2003, and 
February 2, 2005, there was no claim, informal claim, or an 
intent to file a claim for additional benefits based on the 
veteran's spouse.  Indeed, the record is completely devoid of 
communication from the veteran until February 2, 2005.

Moreover, the Board notes that in the alternative, even if 
the May 2003 VA letter could somehow be construed as not 
constituting a final decision, the appellant's claim of April 
2003 can be considered as abandoned.  Indeed, the RO informed 
the appellant that they needed copies of the veteran's 
divorce decrees for his prior marriages in order to award him 
additional benefits for his current spouse.  The appellant 
sent a statement saying he had requested the necessary 
documentation and would send proof of his prior divorces, but 
no additional communication from the veteran was received by 
the RO until February 2005, well over a year after the last 
request for evidence from the RO in May 2003.  Therefore, the 
April 2003 claim can be considered abandoned and as such 
cannot serve as the basis for determining the effective date 
of the award.  

In sum, the evidence does not show that the veteran filed a 
formal claim, an informal claim, or indicated an intent to 
file a claim prior to February 2, 2005.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond that currently 
assigned cannot be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date prior to February 2, 2005, for the grant of 
additional compensation based on dependents, is denied


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


